associated with the advertisement. The district court granted Black's
                  petition for judicial review and awarded him costs. The NTA appealed.
                              When reviewing an administrative agency's decision, this
                  court, like the district court, must "review the evidence presented to the
                  agency and ascertain whether the agency abused its discretion by acting
                  arbitrarily or capriciously." Father & Sons & A Daughter Too v. Transp.
                  Servs. Auth. of Nev., 124 Nev. 254, 259, 182 P.3d 100, 103 (2008). We may
                  only set aside an agency's decision if it is "affected by error of law or
                  clearly erroneous in view of the reliable, probative, and substantial
                  evidence in the record." Id. at 259, 182 P.3d at 104. We review a district
                  court's interpretation of a statute de novo.   D.R. Horton, Inc. v. Eighth
                  Judicial Dist. Court, 123 Nev. 468, 476, 168 P.3d 731, 737 (2007).
                  Substantial evidence supports the NTA's finding that Black violated NRS
                  706.386(1) by holding TCG out as willing to perform an intrastate move
                              The NTA argues that Black operated as an intrastate common
                  carrier in violation of NRS 706.386(1) by holding TCG out as willing to
                  perform a full intrastate move of household goods, even though the NTA
                  prevented Black and TCG from actually transporting household goods.
                  Black argues that NRS 706.386(1) cannot be violated unless actual
                  transportation of household goods occurs. NRS 706.386(1) makes it
                  unlawful for a Ifjully regulated common motor carrier to operate as a
                  carrier of intrastate commerce . . . without first obtaining a certificate"
                  from the NTA. (Emphasis added.) Because both interpretations of the
                  word "operate" appear reasonable, we conclude that NRS 706.386(1) is
                  ambiguous and we seek to interpret it to conform to the Legislature's
                  intent. See D.R. Horton, Inc., 123 Nev. at 476-77, 168 P.3d at 737-38.
                              We have stated that, for purposes of NRS 706.386, a fully
                  regulated common carrier is "one who (1) holds himself out to the public as
SUPREME COURT
      OF
    NEVADA
                                                       2
(0) 1947A 440,4
                  (2) willing to transport household goods for hire."    Father & Sons & A
                  Daughter Too, 124 Nev. at 260, 182 P.3d at 104. We have also stated that
                  NRS 706.386 cannot be violated without actual transportation of
                  household goods, id. at 261, 182 P.3d at 105, but in Father & Sons & A
                  Daughter Too, the issue was whether the cited entity was sufficiently
                  involved in the transportation, not whether actual transportation
                  occurred. Id. at 257-58, 182 P.3d at 103. Accordingly, this statement is
                  dictum and is not controlling.        See, e.g., St. James Viii., Inc. v.
                  Cunningham, 125 Nev. 211, 216, 210 P.3d 190, 193 (2009).
                              The Legislature enacted NRS Chapter 706 to "to promote safe,
                  adequate, economical and efficient service. .. in motor transportation"
                  and "discourage . .. competition that may be detrimental to the traveling
                  and shipping public or the motor carrier business within this State." NRS
                  706.151(1)(c), (e). Concluding that NRS 706.386(1) cannot be violated
                  absent actual transportation of household goods would frustrate these
                  purposes by requiring the NTA to allow uncertified entities to use the
                  highways to complete illegal intrastate moves, potentially threatening the
                  safety of goods and people and increasing competition between certified
                  and uncertified entities.     See NRS 706.151(1)(c), (e). In contrast,
                  interpreting NRS 706.386(1) to allow preemptive enforcement by the NTA
                  furthers these legislative purposes by preventing illegal use of the
                  highways, thereby protecting the public and decreasing detrimental
                  competition.   See NRS 706.151(1)(c), (e). Accordingly, we conclude that
                  NRS 706.386(1) may be violated if an uncertified entity holds itself out as
                  willing to perform the services of an intrastate motor carrier, regardless of
                  whether actual transportation of household goods occurs.



SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A    ea
                               Given this interpretation, we also conclude that substantial
                evidence supports the NTA's finding that Black violated NRS 706.386(1).
                It is undisputed that Black's employees brought a truck to a customer's
                home and prepared to load the truck with the customer's household goods.
                Extensive evidence was presented that suggested that (1) the driving
                company that Black claimed was going to provide a driver for the truck
                either did not exist or was operated by Black, and (2) TCG employees
                would have completed the move but for the NTA's interference.
                Accordingly, the NTA's finding that Black violated NRS 706.386(1) is
                supported by substantial evidence. See Father & Sons & A Daughter Too,
124 Nev. at 259, 182 P.3d at 103-04. We therefore reverse the district
                court's order granting judicial review of this violation.
                The NTA's finding that Black violated NRS 706.758(1) by advertising full-
                service intrastate moues is not supported by substantial evidence
                               However, we affirm the district court's order granting judicial
                review of the advertising violation. It is unlawful to advertise the services
                of an intrastate motor carrier without a certificate from the NTA. NRS
                706.758(1). Although substantial evidence supports the NTA's finding
                that Black was prepared to provide such services, the only advertisement
                contained in the record did not mention intrastate moving services or any
                other services regulated by the NTA. Therefore, substantial evidence did
                not support the NTA's finding that Black violated NRS 706.758(1).           See
                Father & Sons & A Daughter Too, 124 Nev. at 259, 182 P.3d at 103-04.
                The NTA waived appellate review of the award of costs
                               The NTA also argues that a petition for judicial review is not a
                LC
                     special proceeding" in which costs may be awarded under NRS 18.020(4),
                and therefore the district court abused its discretion by awarding Black
                costs. However, because the NTA waived appellate review of the award of
SUPREME COURT
        OF
     NEVADA
                                                        4
(0) 1947A
                   costs by failing to file a motion to retax costs, we decline to address this
                   argument. See Sheehan & Sheehan v. Nelson Malley & Co., 121 Nev. 481,
                   493, 117 P.3d 219, 227 (2005). Moreover, because we affirm the district
                   court's order granting judicial review of the NRS 706.758(1) violation,
                   Black remains a prevailing party for purposes of costs.     See Valley Elec.
                   Ass'n v. Overlield, 121 Nev. 7, 10, 106 P.3d 1198, 1200 (2005) (stating that
                   a prevailing party for purposes of an attorney fee award "succeeds on any
                   significant issue in litigation" (quoting Women's Fed. Sew. & Loan Ass'n v.
                   Nev. Nat'l Bank, 623 F. Supp. 469, 470 (D. Nev. 1985))). We therefore
                   affirm the district court's order awarding costs.
                               Accordingly, we
                               ORDER the judgment of the district court REVERSED IN
                   PART AND AFFIRMED IN PART.




                                                                                      J.



                                                                                      J.
                                                       Saitta


                   cc: Hon. Patrick Flanagan, District Judge
                        Robert L. Eisenberg, Settlement Judge
                        Attorney General/Carson City
                        Woodburn & Wedge
                        Washoe District Court Clerk



SUPREME COURT
        OF
     NEVADA
                                                          5
10) 1947A    0E*